Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
This final Office action is in response to applicant’s communication received on April 21, 2022, wherein claims 1-20 are currently pending. 


Priority
This application is a continuation of, and claims priority under 35 U.S.C. §120 to, U.S. Patent Application No. 16/295,697, filed March 7, 2019, which is a continuation of U.S. Patent Application No. 13/408,659.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Response to Arguments
Applicant's remarks have been fully considered but they are geared towards the newly amended claims with newly added limitations.  These newly added limitations and the newly amended claims are considered for the first time in the rejection below.

35 USC §101 discussion:
	The amendments do not help overcome the §101 rejection.
	The claims are towards some account that is determined to be “eligible” in the abstract (no technicality in what constitutes eligibility and seems what the Applicant own abstract concept of eligibility). The age of the account is taken into consideration (abstract information). The information retrieve/obtained/etc., (which is all abstract information in itself), information is compared, analyzed, validated, manipulated (the steps of which can be done by humans without a machine), and after comparing, analyzing, manipulating the abstract information making a determination on rewards to the account holder.  No actual improvement to technology or technical environment is shown. The computers, computing components, tec., (and any technology mentioned) are just stated as post-solution/extra-solution activities (in an “apply it” fashion).  The core concepts of the claims still are geared to obtaining data/information, manipulating and analyzing information, organizing the data/information, accessing organized data/information, data analysis and manipulation to determine more data (which includes using mathematical concepts to compare values over time and determine results), and providing/displaying this determined data.  As mentioned in the previous Office action, Applicant’s claimed concept is to provide human account holders rewards by obtaining and identifying abstract information/data (account information), data analysis and data manipulation using metal process and mathematical concepts to determine more data (associating, validating, etc., the abstract information/data – to determine/calculate reward to give (which are points – mathematical value from using mathematical concepts/algorithms)), and providing/displaying this determined data. The claims are geared towards fundamental economic principles/practices and commercial interactions of account holder (human) accounts management and rewarding (in a likely business/financial setting) and hence organizing human activities. The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification). The core of the inventive concept is just getting information, and manipulating and analyzing (also mathematically) this data - which can be done by hand, done by a human mind, done manually, and ultimately fall in the category of organizing human activities (in the fundamental economic practice of financial activities and rewarding points/etc., to account holders based on certain criteria).  The claimed invention further uses mathematical steps to analyze and determine further data (as discussed by the Applicant in the claims, specification, and drawings).
	The claims represent the abstract idea of collecting information and comparing new and stored information and using rules to identify options; and further towards mathematical concepts. The idea presented the claims is an abstract concept the abstraction further similar to Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306, 115 U.S.P.Q.2d 1681 (Fed. Cir. 2015), TLI Communications LLC v. AV Automotive LLC, (Fed Cir. May 17, 2016), OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 115 U.S.P.Q.2d 1090 (Fed. Cir. 2015), Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), and Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014) all of whose claims were held ineligible.  The claimed invention also represents using mathematical algorithms/relationships to aggregate/generate data from combining datasets (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019).  As stated before, if a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both organizing human activities grouping and mathematical concepts grouping, the claims recite an abstract idea.
	Additionally, the claims as a whole does not integrate the recited judicial exception into a practical application. It should be noted that a “claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Memorandum (2019 Subject Matter Guidance), Section 111(A)(2).  The U.S. Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption.” Alice, 573 U.S. at 216. However, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing preemption as the sole test for patent eligibility. As the courts have explained, “[t]he Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability,” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 573 U.S. at 216). Further, Appellant’s claims are different from those claims that the Courts have found to be patent eligible by virtue of reciting technological improvements to a computer system. See, e.g., DDR Holdings, 773 F.3d at 1249, 1257 (holding that claims reciting computer processor for serving “composite web page” were patent eligible because “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks”); Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1259 (Fed. Cir. 2017) (holding that claims directed to “an improved computer memory system” having many benefits were patent eligible).  In McRO1, the Federal Circuit concluded that the claim, when considered as a whole, was directed to a “technological improvement over the existing, manual 3-D animation techniques” through the “use [of] limited rules . . . specifically designed to achieve an improved technological result in conventional industry practice.” McRO, 837 F.3d at 1316 (McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1303 (Fed. Cir. 2016)).  Specifically, the Federal Circuit found that the claimed rules allowed computers to produce accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators; and the rules were limiting because they defined morph weight sets as a function of phoneme sub-sequences. McRO, 837 F.3d at 1313.  The present situation is not like the one in McRO where computers had been unable to make certain subjective determinations, e.g., regarding morph weight and phoneme timings, which could only be made prior to the claimed invention by human animators. The Background section of one of the patents at issue in McRO, Rosenfeld (US Patent 6,307,576 B1; issued Oct. 23, 2001), includes a description of the admitted prior art method and the shortcomings associated with that prior method. See McRO, 837 F.3d at 1303-06. There is no comparable discussion in Appellant’s Specification or elsewhere of record.  Further, as the Federal Circuit has explained, a “claim for a new abstract idea is still an abstract idea.” Synopsis, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Even assuming the technique claimed was “[groundbreaking, innovative, or even brilliant,” that would not be enough for the claimed abstract idea to be patent eligible. See Ass ’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013).
The claims further utilize “databases,” “systems,” “networks,” “computers,” “processors,” “servers,” “graphical user interfaces (GUIs)” “storage medium/media,” etc., and other generic computing components without any improvement to the functioning of the devices themselves. See also Enflsh, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“[W]e find it relevant to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea ... the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.”). The claims do not recite an additional element or elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. See Alice, 573 U.S. at 222 (“In holding that the process was patent ineligible, we rejected the argument that ‘implement[ing] a principle in some specific fashion’ will ‘automatically fal[l] within the patentable subject matter of § 101.”’ (Alterations in original) (quoting Parker v. Flook, 437 U.S. 584, 593 (1978))).  To be a patent-eligible improvement to computer functionality, the courts have required the claims to be directed to an improvement in the functionality of the computer or network platform itself. In Ancora Techs. Inc. v. HTC America, Inc., for example, the CAFC held that claims directed to storing a verification structure in computer memory were directed to a non-abstract improvement in computer functionality because they improved computer security. 908 F.3d 1343, 1347–49 (Fed. Cir. 2018). The CAFC determined the claims addressed the “vulnerability of license authorization software to hacking” and were thus “directed to a solution to a computer-functionality problem.” Id. at 1349. Likewise, in Finjan, Inc. v. Blue Coat System, Inc., the CAFC held that claims to a “behavior-based virus scan” provided greater computer security and were thus directed to a patent eligible improvement in computer functionality. 879 F.3d 1299, 1304–06 (Fed. Cir. 2018). In Data Engine Techs. LLC v. Google LLC, the CAFC held patent eligible claims reciting “a specific method for navigating through three-dimensional electronic spreadsheets” because the claimed invention “improv[ed] computers’ functionality as a tool able to instantly access all parts of complex three-dimensional electronic spreadsheets.” 906 F.3d 999, 1007–08 (Fed. Cir. 2018); see also Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1359–63 (Fed. Cir. 2018) (holding patent eligible claims reciting an improved user interface for electronic devices that improved the efficiency of the electronic device, particularly those with small screens”). And in SRI Int’l, Inc. v. Cisco Sys. Inc., the CAFC held patent eligible claims directed to an improved method of network security “using network monitors to detect suspicious network activity…generating reports of that suspicious activity, and integrating those reports using hierarchical monitors.” 930 F.3d 1295, 1303 (Fed. Cir. 2019). The CAFC concluded that the “focus of the claims was on the specific asserted improvement in computer capabilities,” namely “providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks.” Id. at 1303–04.
The CAFC has consistently stated that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. For example, in Affinity Labs. of Texas, LLC v. DIRECTV, LLC, the CAFC held that claims to a method of providing out-of-region access to regional broadcasts were directed to an abstract idea. 838 F.3d 1253, 1258 (Fed. Cir. 2016). The CAFC determined the claims were not a patent-eligible improvement in computer functionality because they simply used cellular telephones “as tools in the aid of a process focused on an abstract idea.” Id. at 1262; see also In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding ineligible claims reciting concrete physical components merely as “a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner”). Likewise, in Intellectual Ventures I LLC v. Capital One Bank (USA), the CAFC held that claims reciting a system for providing web pages tailored to an individual user were directed to an abstract idea. 792 F.3d 1363, 1369–70 (Fed. Cir. 2015). The CAFC held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible as an improvement to computer functionality. Id. at 1367, 1370; see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715–16 (Fed. Cir. 2014) (holding that displaying an advertisement in exchange for access to copyrighted material is an abstract idea). And in SAP Am., Inc. v. InvestPic, LLC, the CAFC held patent ineligible claims directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis.” 898 F.3d 1161, 1167–68 (Fed. Cir. 2018). The CAFC determined the claims were focused not on a physical-realm improvement to computers as tools but rather an improvement in wholly abstract ideas. Id. at 1168.   The CAFC has also held that improving a user’s experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality. For example, in Trading Techs. I, the CAFC held patent ineligible claims directed to a computer-based method for facilitating the placement of a trader’s order. Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092–93 (Fed. Cir. 2019) (Trading Techs. I). Although the claimed display purportedly “assist[ed] traders in processing information more quickly,” the CAFC held that this purported improvement in user experience did not “improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Id.; see also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (Trading Techs. II) (holding that claims “focused on providing information to traders in a way that helps them process information more quickly” did not constitute a patent-eligible improvement to computer functionality).  In sum, “software can make non-abstract improvements to computer technology just as hardware improvements can.” Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself. See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014).  Thus, this inquiry “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities…or, in-stead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  Against this background, Applicant’s claims are not directed to a practical application and are not patent eligible.  Also see the rejection below. Accordingly, the claims do not integrate the judicial exception into a practical application. See Memorandum, Section 111(A)(2) (Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application). 
Furthermore, under step 2B, the recitations of the core inventive steps amount to little more than reciting that the computer system applies the abstract idea. These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application ((for example, see Applicant’s specification at, for example, Figs. 1A-B, 3, ¶¶ 0014 [general-purpose computers/processors/etc., and computing components/devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP.  As stated in the most recent guidelines provided by the office, “Simply appending well-understood routines and conventional activities previously known to the industry, specifies a high level of generality…”  (2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). The elements in combination (or alone) do not provide any material drawn to something significantly more than the claimed method of organizing these known activities. The claims require no more than a generic computer to perform generic computer functions.  Additionally, as stated above, the claims discuss obtaining data/information, organizing the data/information, accessing organized data/information, data analysis and manipulation to determine more data, and providing/displaying this determined data.  The claimed invention uses mathematical steps to analyze and determine further data.  The steps further merely employ mathematical relationships to manipulate existing information (mathematical values and comparisons, threshold determinations, etc.,) to generate additional information.  Applicant's claimed steps represent activities that could be performed by a human but are simply performed on a general-purpose/generic computers or computing components instead.  The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine.  Applicant is directed to the following references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Gottschalk v. Benson.  The focus of the claims is on gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data (in the fundamental finance and banking activity); and further geared towards mathematical relationships (as discussed in the claims, the specification, and figures).  Information as such is intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).  The Court of Appeals for the Federal Circuit (CAFC) have also treated analyzing information by steps people go through in their minds, or by mathematical algorithms as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010).  Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of gathering and analyzing information of a specified content,  accessing/obtaining data, data analysis to determine more data, conducting data manipulation and mathematical concepts, then outputting/displaying the results, and not any particular assuredly inventive technology for performing those functions.  They are therefore directed to an abstract idea.
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It should be noted the limitations of the current claims are performed by the generically recited computers and computing components.  The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine. Applicant is directed to the following references: (1) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Gottschalk v. Benson.
The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The core limitations require no more than a generic/general-purpose computers and/or generic/general-purpose computing components to perform generic computer functions. see Alice Corp., 134 S. Ct. at 2360 and buySAFE, Inc. v. Google, Inc. 754 F.3d 1350, 1355 (and also please refer to “July 2015 Update: Subject Matter Eligibility, page 7” for a listing of computer functions found by the courts to be well-understood, routine and conventional and the 2019 Subject Matter Guidance Federal Register, Vol. 84, Vol. 4, January 07, 2019). It should be noted the limitations of the current claims are performed by the generically recited computers and computing components.  Limiting the claims to the particular technological environment  of  finance and banking using generic/general-purpose computers and/or generic/general-purpose computing components is,  without  more, insufficient to transform them into patent-eligible applications of the abstract idea at their core. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 610–11 (2010); Diamond v. Diehr, 450 U.S. 175, 191 (1981); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Merely gathering/selecting/acquiring information for collection, analysis (some using mathematical concepts/models), and display/provide does nothing significant to differentiate a process from ordinary mental/manual processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.  Simply requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, by itself does not transform the otherwise-abstract processes of information collection and analysis. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. The claims at issue here do not require an arguably inventive device or technique for displaying information, unlike the claims at issue in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display). Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom, 2016 WL 3514158, at *6 (at pleading stage finding sufficient inventive concept in “the installation of a filtering tool at a specific location, remote from the end users, with customizable filtering features specific to each end user”).  The claims do not include any requirement for performing the claimed functions by use of anything but entirely conventional, generic technology. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of unspecified, generic computers and computing components/devices/etc., does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea (dependent claims remain rejected for the reason presented above and also the reasons in the rejection below).  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 9, 10, 12, 13, 15, 16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 9, 7, and 8 of U.S. Patent No. 10,325,278 (see Table 1 below) in view of Marshall (US 2003/0233278).  Claim 1 of the current application 16/867,842 (hereinafter ‘842) encompasses the similar concept in Pat. No. 10,325,278 (hereinafter ‘278) (see Table 1 below for comparisons). This can be seen in Table 1 below.  ‘842 states spending an amount exceeding a threshold some amount however ‘278’s states spending the threshold amount. ‘278 encompasses the concept of exceeding a threshold does include that the threshold at a minimum has to be met. Additionally analogous art Marshall (providing incentives for tasks and activities of account holders, etc.,) discloses meeting and/or exceeding thresholds in a rewards/points based concept (for example, see ¶ 0103-0105 [meet or exceed certain  thresholds, in order to obtain, accumulate, earn and/or redeem points that may be available through the program], 0345+). The claims of ‘278 also does not explicitly state value determination based on account creation. Analogous art Marshall discloses considering account creation in making rewards considerations (for example, see ¶¶ 0146-0150 [another “special purpose” account created and based on the account holder’s (individual’s) activities giving awards/rewards to the consumer], 0366+).  Analogous art Marshall also discloses comprising an eligible account type and a maximum account age, by determining whether the eligible account comprises the eligible account type and the maximum account age; identifying data that identifies the eligible account and a date the eligible account was created  (see claim 43 of Marshall [incentives are provided for increasing length of continuous time periods of membership]; also see ¶¶ 0010-0014 [length of customer relationship or membership…length of time the funds are maintained…considered in rewarding], 0025, 0034 [rewarded…length of membership], 0044, 0107-0110 0140-0150 [account…created]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method/etc., of ‘278 exceeding thresholds and creation to accounts to be considered for reward/award purposes; comprising an eligible account type and a maximum account age, by determining whether the eligible account comprises the eligible account type and the maximum account age; and identifying data that identifies the eligible account and a date the eligible account was created   as taught by analogous art Marshall in order to incentivize consumers and provide an efficient rewards system since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Marshall would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (TSM/KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

Table 1 (note that similarities are underlined): 
Pat. No. 10,325,278 (Application 13/408,659)
16/867,842 (current application)
(claim 1) providing account holders with a reward based on similar rewards previously obtained through other accounts, comprising: 

identifying, using one or more computer processors configured to access an account database, an eligible account based on eligibility criteria, wherein the eligible account is associated with an account of an account holder stored in the account database;

receiving identifying data that identifies the eligible account;

associating, using one or more computer processors, a customer identifier with the identifying data from the eligible account; 

for each customer identifier, receiving confirmation data associated with a separate account of the account holder, wherein the confirmation data comprises a reward variable and a date the confirmation data was sent, wherein the reward variable comprises rewards points previously accumulated at the separate account; 

validating, using one or more computer processors, the confirmation data, wherein validating the confirmation data comprises determining whether the account holder has spent a threshold amount using their eligible account during a first period of time and determining whether the account holder has spent the threshold amount using their eligible account after the date the confirmation data was sent; and 

rewarding, using the one or more computer processors, the eligible account with a matching variable if the account holder spent the threshold amount using their eligible account during the first period of time and after the date the confirmation data was sent, wherein the matching variable is approximately equal to the reward variable (note that the rewards variable as stated in the receiving step is “a reward variable, the reward variable comprising a value of reward points previously accumulated from the separate account”.
(claim 1) providing an account holder with a reward based on rewards previously obtained through another account, comprising:

identifying, with one or more processors configured to access an account database, an eligible account based on eligibility criteria;

receiving, at the one or more processors, identifying data to identify the eligible account; 

associating, with the one or more processors, a customer identifier with the identifying data from the eligible account; 

receiving, at the one or more processors, confirmation data associated with a separate account of the account holder, the confirmation data comprising the customer identifier, a date the confirmation was sent, and a rewards variable comprising a value of reward points previously accumulated from the separate account; 

validating, with the one or more processors, the confirmation data by: determining that a value spent using the eligible account exceeds a threshold amount during a first period of time; and determining whether the eligible account was created within a second period of time from a date the confirmation data was sent; and 

rewarding, with the one or more processors, the eligible account with a matching variable when the eligible account was created within the second period of time, wherein the matching variable is equivalent to the value of the rewards points previously accumulated from the separate account.


(also for claims 12 and 20)


The following claims are substantially the same as compared to the current pending application 16/867,842 (see right column for comparison):


The following claims are substantially the same as compared to Pat. No. 10,325,278 (see right column for comparison):
Claim 6
Claim 2, 15
Claim 9
Claim 3
Claim 4
Claim 9
Claim 7
Claim 10, 16
Claim 2
Claim 13
Claim 8
Claim 18




Note that claim 12, of the current application 16/867,842 recites substantially similar limitations as claim 1 (16/867,842) and hence claim 12 is at least rejected under the same rationale and reasoning presented above for claim 1 (16/867,842).
Claim 20 of the current application 16/867,842 recites substantially similar limitations as claim 1 (16/867,842) and hence claim 20 is at least rejected under the same rationale and reasoning presented above for claims 1 (16/867,842).



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 (and the other independent and dependent claims) of U.S. Patent No. 10,679,235 (see Table 2 for a comparison with one set claims 1-10) in view of Marshall (US 2003/0233278). Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims if the current application 16/867,842 are just broader than the claims presented in Pat. No. 10,679,235. As seen in Table 2 above, the claimed concept in the current application 16/867,842 is fully encompassed by Patent No. 10,679,235.  Furthermore the dependent claims of application 16/867,842 are substantially the same as the dependent claims in Pat. No. 10,679,235 (see table 2 below for an exemplary comparison).  Additionally analogous art Marshall (providing incentives for tasks and activities of account holders, etc.,) discloses considering account creation in making rewards considerations (for example, see ¶¶ 0146-0150 [another “special purpose” account created and based on the account holder’s (individual’s) activities giving awards/rewards to the consumer], 0366+).  Analogous art Marshall also discloses comprising an eligible account type and a maximum account age, by determining whether the eligible account comprises the eligible account type and the maximum account age; identifying data that identifies the eligible account and a date the eligible account was created  (see claim 43 of Marshall [incentives are provided for increasing length of continuous time periods of membership]; also see ¶¶ 0010-0014 [length of customer relationship or membership…length of time the funds are maintained…considered in rewarding], 0025, 0034 [rewarded…length of membership], 0044, 0107-0110 0140-0150 [account…created]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method/etc., of ‘278 considering account creation in making rewards considerations and creation to accounts to be considered for reward/award purposes; comprising an eligible account type and a maximum account age, by determining whether the eligible account comprises the eligible account type and the maximum account age; and identifying data that identifies the eligible account and a date the eligible account was created as taught by analogous art Marshall in order to incentivize consumers and provide an efficient rewards system since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Marshall would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (TSM/KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

Table 2 (similarities in the independent are underlined; the dependents that are substantially the same are listed next to each other):
Pat. No. 10,679,235 (application 16/295,697)
16/867,842 (current application)
(claim 1) providing an account holder with a reward based on rewards previously obtained through another account, comprising: 

identifying, with one or more processors configured to access an account database, an eligible account based on eligibility criteria;

receiving, at the one or more processors, identifying data to identify the eligible account;

associating, with the one or more processors, a customer identifier with the identifying data from the eligible account; 

receiving, at the one or more processors, confirmation data associated with a separate account of the account holder, the confirmation data comprising: a date the identifying data was received, the customer identifier, a customer name, a date the confirmation data was sent, and a reward variable, the reward variable comprising a value of reward points previously accumulated from the separate account;

 validating, with the one or more processors, the confirmation data by: determining that a value spent using the eligible account exceeds a threshold amount during a first period of time; and determining whether the eligible account was created within a second period of time from the date the confirmation data was sent; and 

rewarding, with the one or more processors, the eligible account with a matching variable when the eligible account was created within the second period of time, wherein the matching variable is equivalent to the value of the reward variable (note that the rewards variable as stated in the receiving step is “a reward variable, the reward variable comprising a value of reward points previously accumulated from the separate account”)
(claim 1) providing an account holder with a reward based on rewards previously obtained through another account, comprising:

identifying, with one or more processors configured to access an account database, an eligible account based on eligibility criteria;

receiving, at the one or more processors, identifying data to identify the eligible account; 

associating, with the one or more processors, a customer identifier with the identifying data from the eligible account; 

receiving, at the one or more processors, confirmation data associated with a separate account of the account holder, the confirmation data comprising the customer identifier, a date the confirmation was sent, and a reward variable comprising a value of reward points previously accumulated from the separate account; 

validating, with the one or more processors, the confirmation data by: determining that a value spent using the eligible account exceeds a threshold amount during a first period of time; and determining whether the eligible account was created within a second period of time from a date the confirmation data was sent; and 

rewarding, with the one or more processors, the eligible account with a matching variable when the eligible account was created within the second period of time, wherein the matching variable is equivalent to the value of the rewards points previously accumulated from the separate account.

(also for claims 12 and 20)


The following claims are substantially the same as compared to the current pending application 16/867,842 (see right column for comparison):



The following claims are substantially the same as compared to the current Pat. No. 10,679,235 (see left column for comparison):

claim 1 
Claims 2, 13, 15, 17, 18 (the limitations are present in claim 1 (and some elements are also present in the dependent claims) of the Pat. No. 10,679,235 – see left column)
Claim 2
Claim 3
Claim 3
Claim 4, 17, 18
Claim 4
Claim 5, 19
Claim 5
Claim 6, 14
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10, 16
Claim 10
Claim 11


As see in Table 2 above, the claimed concept in the current application 16/867,842 is fully encompassed by Patent No. 10,679,235.
Note that claims 12-19  of the current application 16/867,842 recite substantially same limitations and concepts as claims 1-10 of Pat. No. 10,679,235 (some elements of the claims 12-19 which possibly shown in different places within claims 1-10 of Patent 10,679,235) – Table 2 above shows an exemplary comparison.
Claim 12 of the current application 16/867,842 recites substantially similar limitations as claim 1 (16/867,842) and hence claim 12 is rejected under the same rationale and reasoning presented above for claim 1 (16/867,842).  
Claim 20 of the current application 16/867,842 recites substantially similar limitations as claim 1 (16/867,842) and hence claim 20 is rejected under the same rationale and reasoning presented above for claims 1 (16/867,842).











Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) concepts (idea) for providing human account holders rewards by obtaining and identifying abstract information/data (account information), data analysis and data manipulation using metal process and mathematical concepts to determine more data (associating, validating, etc., the abstract information/data – to determine/calculate reward to give (which are points – mathematical value from using mathematical concepts/algorithms)), and providing/displaying this determined data. The claims are geared towards fundamental economic principles/practices and commercial interactions of account holder (human) accounts management and rewarding (in a likely business/financial setting) and hence organizing human activities. The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of the independent claims, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, Figs. 1A-B, ¶¶ 0014 [general-purpose computers/processors/etc., and computing components/devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further state (and narrow) obtaining and identifying abstract information/data (account information), data analysis and data manipulation using metal process and mathematical concepts to determine more data (associating, validating, etc., the abstract information/data – to determine/calculate reward to give (which are points – mathematical value from using mathematical concepts/algorithms)), and providing/displaying this determined data. The claims are geared towards fundamental economic principles/practices and commercial interactions of account holder (human) accounts management and rewarding (in a likely business/financial setting) and hence organizing human activities. The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification)  The claimed concept is organizing and structuring information to organize human activities.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data (organizing human activities in the fundamental economic practice of human user account(s) management – in a commercial interaction and towards a fundamental economic practice in a business that deals with users having accounts (e.g. financial setting with customer rewarding system)); and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of the dependent claims do not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claims merely manipulate known type of abstract data/information, analyze/manipulate (also mathematically) and provides this known type of data/information to determine rewarding human account holders through an abstract process/concept; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation fundamental economic practice and commercial interaction (organizing human activities) and mathematical concepts to evaluate the information and provide results (rewards). Hence, under the broadest reasonable interpretation, the claims cover methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “systems,” “networks,” “processors,” “displays,” “graphical user interfaces (GUIs),” “memory/memories,” “data structures,” “storage medium/media,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0014 [general-purpose computers/processors/etc., and computing components/devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


Claims not rejected under prior art rejection (still not allowable)
Claim 1-20 are not rejected under and art rejection. However, the claim remain rejected under 35 USC §101 and, hence, are not allowable.
The prior art of record most closely resembling Applicant’s claimed invention are Cohagan et al., (US 2005/0043992) and Fordyce et al., (US 2008/0082418).
Cohagan facilitates pooling, gifting or transferring of geographic area loyalty points between accounts. The invention also facilitates a transfer of geographic area loyalty points from a consumer account associated with a sponsoring company to a consumer account associated with a host company. The invention may also facilitate gifting of loyalty points to charitable organizations on a recurring basis, wherein the gifting may transfer any portion of geographic based points to various charities. The system may also convert the geographic area loyalty points to a monetary value, thereby allowing the points to be donated to a charity such that the donation appears to be a monetary value donation to the charity.
Fordyce illustrates conditional rewards being associated with a consumer. Thereafter, notice of a reward is given for each of the consumer's transactions upon one of the consumer's accounts that satisfies one of the conditional rewards in the set. The set may be selected by the consumer, or by the issuer such as when the issuer uses a transaction history of purchases made on the consumer's account to determine the set of conditional rewards that would match a past purchasing trend of the consumer. A Globally Unique Identifier, unique within a plurality of transaction processing systems, can be associated with the consumer and used to match the transactions to a corresponding conditional reward. 
	However, the combination of Cohagan and Fordyce fails to teach or suggest the limitations of the independent claims which recite receiving, at the one or more processors, identifying data to identify the eligible account; associating, with the one or more processors, a customer identifier with the identifying data from the eligible account; receiving, at the one or more processors, confirmation data associated with a separate account of the account holder, the confirmation data comprising the customer identifier and a value of reward points previously accumulated from the separate account; validating, with the one or more processors, the confirmation data; and rewarding, with the one or more processors, the eligible account with a matching variable, wherein the matching variable is equivalent to the value of the rewards points previously accumulated from the separate account.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent art is as follows:
Marshall (US 2003/0233278): Discusses calculating reward information. Incentives may be provided for participation in services plans, including professional services plans such as legal plans, adoption and use of types of funds, accounts and funds transfers, use of online services, and numerous other services.
Taylor et al., (US 2007/0181674): Illustrates concepts of attracting and retaining customers of a Banking institution through an incentive program is disclosed, comprising: operating a promotional program, comprising the dispensing of a indicia redeemable for a prize, and wherein the dispensing of the indicia is accomplished through the use of an automated teller machine (ATM); and operating a rewards program, wherein upon a customer completing a triggering behavior, a specified reward is granted to the customer. 
Postrel (US 2005/0149394): Discloses a loyalty reward point system that utilizes the pre-existing infrastructure of network such as a credit card network. A user makes a purchase at a merchant using a token such as a credit card. As part of the purchase transaction, the user is awarded reward points from the merchant based on the purchase, which are stored in an account associated with the merchant and the user by the issuing bank. The reward account is maintained on the issuing bank server on behalf of the merchant and the user, and the number of reward points in the user's account for that merchant is increased accordingly. The user may redeem the reward points earned from the transaction with the merchant at a later time, or may redeem the points with another merchant in the same marketing cluster, or may aggregate those reward points with those of other merchants into a reward point exchange account, and then redeem the aggregated reward points for goods or services from any approved merchant on the network, depending on the configuration of the system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683